Ludeling, C. J.
The motion to dismiss the appeal, for want of jurisdiction ratione materias, must prevail. The relatrix has obtained an order to compel the Levee Steam Cotton Press Company to let her-examine their books for the purpose of learning in whose name stands, the sixty-six shares of stock of said company, which, she alleges right*623fully belongs to her. There is nothing in the record to show that there is an amount exceeding $500 in dispute. The affidavit filed states that the officers of the company “feel an interest exceeding $500 in the matter at issue, and that the right of respondent to control the books of the company exceeds in value $500.”
The question at issue was simply the right of the relatrix to inspect the books of defendant, for the purpose above stated; and whether the defend ;nt feels a great interest in the matter or not, is not a fact which 'can confer jurisdiction in this court. Art. 74 Constitution.
It is therefore ordered that the appeal be dismissed.